Case 1:20-cr-00094-ELH Document 1 Filed 03/10/20 Page 1 of 7

FILLE
U.S. DISTRICT COURT
UISTRICT GF MARYLAND

JTW: 03.06.20
BKM: USAO 2620R00215 2020 MAR j 0 PH i: 40
IN THE UNIEER STATES DISTRICT COURT
FOR THE BISTRIGT OF MARYLAND

   
   

ay &
UNITED STATES OF AMERIC gPUTY
*
v. % CRIMINAL NO. ELA 0 -0 9Y
*
MELVIN FULLER, * (Possession with the Intent to

Distribute a Controlled Substance, 21
U.S.C. § 841(a)(1); Possession of a
Firearm by a Prohibited Person, 18
U.S.C, § 922(g)(1); Possession of a
Firearm in Furtherance of Drug
Trafficking, 18 U.S.C. § 924(c);
Forfeiture, 21 U.S.C. § 853(a), 28
U.S.C. § 2461(¢}).

Defendant.

* ££ bt + + H Hy

*
REKKEKE

INDICTMENT

COUNT ONE
(Possession with Intent to Distribute)

The Grand Jury for the District of Maryland charges that:
On or about January 30, 2020, in the District of Maryland, the defendant,
MELVIN FULLER,
_ did knowingly and intentionally possess with intent to distribute a quantity of a mixture and

substance containing a detectable amount of cocaine base, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1)
Case 1:20-cr-00094-ELH Document 1 Filed 03/10/20 Page 2 of 7

COUNT TWO
(Possession with Intent to Distribute)

_ The Grand Jury for the District of Maryland further charges that:
On or about F ebruary 12, 2020, in the District of Maryland, the defendant,
MELVIN FULLER,
did knowingly and intentionally possess with intent to distribute a quantity of a mixture and
substance containing a detectable amount of cocaine base, a Schedule II controlled substance.

21 U.S.C. § 841 (a)(1)
Case 1:20-cr-00094-ELH Document1 Filed 03/10/20 Page 3 of 7

COUNT THREE
(Possession of a Firearm by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about February 12, 2020, in the District of Maryland, the defendant,
MELVIN FULLER,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm, to wit, one Colt Police Positive, .32-20

caliber revolver bearing serial number 125988, and the firearm was in and affecting commerce.

18 U.S.C. § 922(g)(1)
Case 1:20-cr-00094-ELH Document1 Filed 03/10/20 Page 4 of 7

COUNT FOUR
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about February 12, 2020, in the District of Maryland, the defendant,
MELVIN FULLER,
did knowingly possess a firearm, that is, one Colt Police Positive, .32-20 caliber revolver bearing
serial number 125988, in furtherance of a drug trafficking crime for which he may be prosecuted
in a court of the United States, that is, possession with the intent to distribute cocaine base, as
charged in Count Two of this Indictment, which is incorporated by reference herein.

18 U.S.C. § 924(c)(1(A)
Case 1:20-cr-00094-ELH Document 1 Filed 03/10/20 Page 5 of 7

COUNT FIVE
(Possession with Intent to Distribute)

The Grand Jury for the District of Maryland further charges that:
- On or about February 19, 2020, in the District of Maryland, the defendant, .
MELVIN FULLER,
did knowingly and intentionally possess with intent to distribute a quantity of a mixture and
substance containing a detectable amount of cocaine base, a Schedule IT controlled substance.

21 U.S.C. § 841(a)(1)
Case 1:20-cr-00094-ELH Document 1 Filed 03/10/20 Page 6 of 7

FORFEITURE
The Grand Jury for the District of Maryland further charges that:
1. . Pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, notice is
. hereby given to the Defendant that the United States will seek forfeiture as part of any sentence
in accordance with Title 21, United States Code, Section 853, in the event of the Defendant’s
conviction under Counts One through Five of this Indictment.
Narcotics Forfeiture
2. Pursuant to Title 21, United States Code, Section 853(a), upon conviction of an
offense in violation of the Controlled Substances Act, as alleged in Counts One, Two, and Five,
the Defendant,
MELVIN FULLER,
shall forfeit to the United States of America:
a. any property constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of such violation; and
b. any property used, or intended to be used, in any manner or part, to
commit, or facilitate the commission of, such violation.
Substitute Assets
3. Pursuant to Title 21, United States Code, Section 853(p), if any of the property

described above as being subject to forfeiture, as a result of any act or omission by the

Defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
Case 1:20-cr-00094-ELH Document1 Filed 03/10/20 .Page 7 of 7

d. has been substantially diminished in value; or
e. has been comingled with other property which cannot be subdivided
without difficulty,

it is the intent of the United States to seek forfeiture of any-other property of the Defendant up to
the value of the property charged with forfeiture in the paragraphs above.

21 U.S.C. § 853
28 U.S.C. § 2461(c)

Eohex k Her] bem

Robert K. Hur
United States Attorney

 

 

A TRUE BILL: |
saronenencrer 5 /i2o2c
